 andINTERNATIONAL ASSOCIATION OFMACI-IINISTS; A. F. OF L.Case,No. 2-R-4408.-Decided February 28, 1,944Mr. Leo Papish,of Danbury, Corin., for the Company.Mr. Fred Cederh,olm,of Bridgeport, Conn., for the Union.JIissS. Catherine 'TVilsov,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by International Association of Machin-ists,A. F. of L.. , herein' called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of A. Papish, Inc., Danbury, Connecticut, herein., called theCompany, the National' Labor Relations Board provided for an ap-propriate hearing upon due notice before Martin I. Rose, Trial Ex-aminer.Said hearing was held at Danbury, Connecticut, on January5, 1944.The Company and the Union appeared and participated.All parties were afforded full, opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties were-afforded an opportunity to file briefs with the Board.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYA. Papish, Inc., a Connecticut corporation, is engaged in the manu-facture, sale, and distribution of aircraft parts, machine tools, andordnance.The Company operates a plant in Danbury,,Connecticut,under the name of Leo'Papish and 'Company (division of A. Papish,Inc.)—the only plant involved in'this proceeding, and referred to55N L R.B,No 16.91 92herein as'the Leo Papish plant.During the year ending December17,1943, the Company purchased raw materials for this plant amount-ing'in value to more than $5.000, approximately 90 percent of whichwas purchased outside the State of Connecticut.During the sameperiod the plant produced finished products. amounting in value tomore than $100,000, approximately 75 percent of which was shippedto points outside the State of Connecticut.All its finished productsare used for Ndar purposes..The Company admits that it is engaged 'in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED(International Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until tlie. Unionhas.been certified by the Board in an appropriate unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the writ hereinafter found a,ppropriate.l -; , , ,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2-(6) and (7) of the Act.,IV.THE APPROPRIATE UNITThe parties' aregenerally agreed that alf -production' and mainte- _nance employees at the Leo Papish plant, excluding' supervisory em-ployees, constitute all ' appropriate unit,.', They are in disagreement,.however, concerning expediters, watcliinen; and office'' alid clericalemployees.The Union requests that these classifications of employeesbe excluded; and the Company,'that they be included.Expediters:The Company employs-two persons, known as produc-tion expediters.They. are engaged in' procuring contracts, materials,and. tools, and in enhancing the efficiency. of production.. One of theseemployees spends all of his time 'away from the plant; and the otherThe Regional'Director reportedthat theIIinon subnutted 21'authorization cards; thatthe names of, 19 persons alipeaiing on.the cards,were,11isted'on the Company's pay, roll ofDecembei 18, 1943,which containedthe namesof 38 employees in the appiopr+ate unit;that'the 19 cards bore apparently.'and that the cards-weredated No'enmber and December 1943' A. PAPISH, 'INC.93has spent 50 percent of his time away from the plant during the past10 months.. Both' are paid on a salary basis,, while the, productionworkers are paid on an hourly basis. Under these circumstances; weshall exclude expediters from the unit.2, ,1Watchmen:There are three watchmen involved; they are neitheruniformed, armed, nor militarized.Their duties consist of makingrounds of the plant, punching station clocks,,and doing cleaning work.Occasionally they cut off machinery left running at closing time. TheUnion does not admit watchmen to membership.., We shall excludewatchmen from the unit. '`Office and Clerical Elhployees :The' Company's two clerical em-)'-,ployees perform ordinary office work, including bookkeeping andtyping. In accordance with our usual practice of excluding office andclerical employees from a unit of production and maintenance em-ployees, we shall exclude these employees from the unit.We find that all production and maintenance employees at thwLeoployees and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in^the status of em-I,loyees, or effectively recommend such action,-constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSectioii 9 (b) of the Act.V.THE DETERMINATION OF 1:EPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the-em-,.ploye-es in the appropriate unit who were employed during the pay-'roll period immediately preceding the date of the Direction of Elec-tion, Herein',ubject to the limitations and additions'set forth in theDirection.The Union contends that two workmen, Roco Lacava'and O. Ma-dore, should not be permitted to vote in the production and maintenanceunit; the Company contends that they fall within the, unit and areeligible to vote.These individuals do not punch the'time clock withthe Sammie regularity and at the same time as do the production andmaintenance employees due to the fact that they perforih miscellaneoustasks, some of which are carried on in connection with operations ofthe Company other than those at the plant involved.Lacava drivesa truck and performs other functions for the Leo Papish plant andother operations of the Company.During the month prior 'to thehearing, lie was engaged mainly in painting buildings owned andzSeeLewis Eugene Wilson d/b/a TheW,lsonCompany, 53 N. L.R B 523. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD,leased to others by the.Company.The-record indicates that he has'that' plant.Madore makes machinery and,building repairs :at the LeoPapish plant and at other property of the Company.He unloadstrucks containing materials for the manufacturing operations at the,,plant involved and for other operations of. the Company.He buildsall the shipping boxes for the Leo Papish plant, and has on,occasionsperformed other work at that plant.- Since Lacava,and Madore aprpear to spend a substantial portion of their time in either productionor maintenance work in,connection with the Leo Papish plant, we findthat they fall within the'production and maintenance unit, and areeligible to vote in the election hereinafter directed.The Company objects to the participation,iinn the election of MichaelHbracak.Hbracak was employed by the,Company subsequent to hisalleged discriminatory discharge by the Turner Machine Co., Inc ,Danbury, ' Connecticut.In a prior decision directing an electionamong the employees of that corporation,' the Board decided thatHbracak should be permitted to vote, but that his, ballot should besegregated pending a determination of the unfair labor practicecharges which had been filed 'in, his behalf.4 It appears that at, thetime of the hearing Hbracak had been working for the Company for 2or 3 months, as a screw machine operator.We are of the opinion thatlie has a sufficient interest in the proceedings to be eligible to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is hereby—DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. Papish, Inc.,'Danbury, Connecticut, an election by secret ballot shall be conducted as'-earlyJas possible, but not later than tlhirty (30) days from the date ofthisDirection under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the,pay-roll period immediately' preceding the date of th i s'Direc-3 53 N-11;R B 1188, issued December G 1943; amended December 28,'1943Charges were, filed on September 17, 1943; and amended charges on December 28. 1943The complaint lease(2-C-5278)isnow pending before the Board.The charges'and therepresentation case refer to this employee as "Ilrabcsak." A.PAPISH, INC.95tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States; whopresent themselves in person at the polls, but excluding employees whohave since quit, or been discharged for cause and have not been rehiredor reinstated prior to the date of the election to-determine whether ornot they desire to be represented by International Association ofMachinists, A. , F. of L., for the purposes of collective bargaining.